                                                                                           FILED
                                                                                           CLERK

UNITED STATES DISTRICT COURT                                                    12:53 pm, Nov 15, 2019
EASTERN DISTRICT OF NEW YORK                                                       U.S. DISTRICT COURT
-------------------------------------------------------X                      EASTERN DISTRICT OF NEW YORK
MICHAEL STRZELECKI,                                                                LONG ISLAND OFFICE

        Petitioner,                                            Case No. 15-cv-0133 (SFJ)
        -v-                                                    Memorandum and Order

ROBERT CUNNINGHAM,

         Respondent.
-------------------------------------------------------X
FEUERSTEIN, S., Senior District Judge:

I.      Introduction

        Presently before the Court is the Petition for Writ of Habeas Corpus, pursuant to 28

U.S.C. § 2254, 1 of Petitioner Michael Strzelecki (“Petitioner” or “Strzelecki”), seeking the

reversal of his state court conviction. (See ECF No. 4; hereafter, the “Petition”.) Respondent

Robert Cunningham (“Respondent”) opposed the Petition asserting Petitioner’s “claims do not

merit relief.” (Answer (ECF No. 9), ¶2.) For the reasons that follow, the Petition is DENIED.

II.     Background

        The following facts are adduced from the instant Petition and the underlying record, 2 the

parties’ familiarity with which the Court assumes.




1
  For convenience and unless otherwise noted, further references to 28 U.S.C. § 2254 will
simply be to the code section, i.e., “§ 2254”.
2
   This background is primarily drawn from the County Court trial transcripts. (See ECF No. 9-
4.) For convenience, the Court notes that ECF No. 9-4 is broken down accordingly:
        (1.) ECF No. 9-4 at 1-126 is the October 7, 2011 trial transcript;
        (2.) ECF No. 9-4 at 127-278 is the October 11, 2011 trial transcript;
        (3.) ECF No. 9-4 at 279-382 is the October 12, 2011 trial transcript;
        (4.) ECF No. 9-4 at 383-429 is the October 13, 2011 trial transcript; and
        (5.) ECF No. 9-4 at 430-538 is the October 14, 2011 trial transcript.
However, hereafter, citations to trial transcripts will use the page numbers assigned in the
transcripts and not those generated by the Court’s Electronic Case Filing (ECF) system.
                                                           1
         A. Facts Giving Rise to Petitioner’s Conviction

         Petitioner had been married to Joann Springer (hereafter, “Springer”), with whom he had

two daughters, “L” and “S”. In 2008, L was seven years old; sometimes she would sleep in her

parents’ bedroom. One night in January 2008, L was sleeping in her parents’ bed when she was

awakened by her father, Petition, who was touching her vagina with something fluffy on his

finger, which item he put inside L’s vagina. Her underpants had been pulled down. When L

asked Petitioner what he was doing, he replied, “Nothing.” 3 Petitioner also instructed L not to

tell anyone about the incident.

         In 2010 Petitioner and Springer were experiencing marital strife and sleeping in separate

bedrooms. Springer wanted Petitioner to move out of the marital home, but he refused. Venting

her frustration about the situation, Springer sent an email to her sister, Wendy Ellers (hereafter,

“Ellers”) in late October 2010 stating, among other things, that she needed to do something

drastic so Petitioner would believe Springer wanted him to move out.

         In the beginning of November 2010, a former tenant in Petitioner’s home reported that

Petitioner abused his daughters. Thereafter, on November 2, 2010, an investigation ensued with

two detectives, Ness and Desmond, and a CPS worker, Freely, going to the Strzelecki residence

to investigate the complaint. Petitioner and Springer permitted Ness to speak with L, who was

then 9 years old, and S, who was then 13 years old.

         L initially denied that she had been touched inappropriately. Thereafter, the detectives

and Freely spoke with Springer, who recounted that on L’s eight birthday, L had told Springer

that she thought she had something pink stuck in her vagina. This prompted Springer to look at

L’s vagina, which, she told Ness, looked different from her other daughter’s vagina. Explaining



3
    (See October 11, 2011 Trial Tr. at 100.)
                                                  2
to Springer what the CPS report indicated, Ness requested that Springer bring her daughters to

the police precinct the following evening to allow the detective to speak to L and S again.

Springer complied.

          On November 3, 2010, when Ness spoke with L the next evening at the precinct, L told

the detectives about telling her mother of the pink, fuzzy item on Petitioner’s finger that

Petitioner placed in her vagina. She acknowledged that her father, Petitioner, had given her a

bad touch. L told Ness that she (L) did had not disclose earlier what had occurred because she

was afraid that she would get in trouble. L also described a time when she was awakened by

Petitioner touching her vagina, which Ness understood to be a separate incident. Following this

second interview, Ness had Springer contact Petitioner to request he come to the precinct, which

he did.

          Petitioner was brought to a room where Ness read Petitioner his rights, which he

indicated he understood and waived. After Ness explained what had been reported, Petitioner

initially denied any inappropriate touching of L, but then explained that any such touching could

have been accidental, claiming he was a restless sleeper. He told Ness that, if he could afford it,

he would be willing to take a lie detector test. Ness offered to have the police department

polygraph section administer such a test upon Petitioner, which Petitioner accepted.

          The test was administered on the evening of November 4, 2010 by Detective Shea

(“Shea”). Shea advised Petitioner: about the process of the test; the need to complete paperwork,

including a release form stating Petitioner’s consent to the test, a medical form, and a

background form; of his constitutional rights and his rights regarding the examination; and, that

he was not under arrest. Strzelecki waived his rights and voluntarily submitted to the polygraph

test. After the examination was completed and Shea had reviewed the results, he spoke with


                                                  3
Petitioner, who then stated he had accidentally touched L’s vagina three years earlier.

Thereafter, Ness retrieved Petitioner from the examination room, brining him to a conference

room where he was interviewed by the detectives.

       During that subsequent interview, Petitioner discussed three different incidents where he

touched L’s vagina. Thereafter, a written statement was taken; after being advised of his rights

and waiving them, Petitioner reviewed and signed the statement. (See Trial Court Files (ECF

No. 9-6) at 12-13.) Petitioner was then arrested. In lieu of speaking with his wife and daughters

after his arrest, Petitioner wrote them a letter, stating: “I am sorry for this mess and I hope to see

you soon.” (See id. at 11.)

       B. State Court Procedural Background

       A jury trial commenced on October 7, 2011, in the County Court of Suffolk County

(hereafter, the “County Court” or “trial court”). (See id. at 104-09.) Defense counsel claimed

that because of the situation in the Strzelecki household, L had reason to fabricate allegations of

sexual abuse against her father, Petitioner. (See Oct. 7, 2011 Trial Tr., 28, 32-33.) The People’s

witnesses included, inter alia, Detectives Shea and Ness, and L. (See id. at 108-10.) As part of

its case-in-chief, the People introduced into evidence, inter alia, Petitioner’s signed statement

and his letter to his family. (See id. at 108 (People’s Ex. 3); at 109 (People’s Ex. 5); see also id.

at 113.)

       In his defense, Strzelecki initially sought to call Ellers, but the trial court first demanded

an offer of proof. (Oct. 13, 2011 Trial Tr. at 10.) Defense counsel stated:

                      She’s . . . Springer’s sister. She’s familiar with the family.
               She’s been with them. She communicates with . . . Springer and
               the family. She has a daughter that goes over to the house all the
               time. She’s been to the household. She knows the scene of the
               household before the events occurred here. And after the events


                                                  4
               occur[ed]. She can tell us about family dynamics during that time
               period.
                       There also was an incident, that I will be bringing up with
               her, that she herself was a victim of a sex abuse by someone in that
               household who is not . . . Strzelecki. And that is basically most of
               my offer of proof.

(Id. at 10:16-11:5.) The trial court precluded Petitioner from calling Ellers, ruling: “I don’t think

it is relevant, probative, material, and it is complete hearsay. Complete.” (Id. at 11:7-9.)

       Strzelecki proceeded to call Springer, whom he was originally precluded from calling.

The trial court reconsidered its earlier denial of Strzelecki’s in limine motion regarding the

calling of Stringer as a defense witness, stating:

               The defense, in its opening statement, suggested that, based on the
               circumstances of the defendant’s marriage, there was a motive to
               fabricate the reporting of the alleged crimes. The defense was
               directed . . . to make an offer of proof in limine. The court then
               determined that the defense had not met its burden showing that
               . . . Springer had any testimony to offer that would be probative,
               material and relevant to this case. At not time, either on the offer
               of proof regarding. . . Stringer, or on the cross-examination of the
               alleged victim or the police officers, has the defense ever asked
               any questions concerning . . . Springer’s interaction with her
               daughter, [L], the police, CPS and the CPS complainant, as to
               whether or not [L] was told to fabricate her story.
                        The court has considered the recent decisions in 2011, from
               the Second Department, which are slip opinions, People vs.
               Spencer, Slip Op[.] at 06390, and People vs. Klem, Slip Op[.] at
               00533. In those cases, our appellate division determined the court
               has discretion.
                        After considering those cases, the court in its discretion,
               has allowed defense counsel to call . . . Springer as a witness on
               the defendant’s behalf. However, . . . counsel is bound by her
               answers. If . . . Springer testifies concerning her daughter’s
               reporting of the case and denies any knowledge of fabrication, the
               defense is bound by that answer and may not call in another
               witness to impeach . . . Springer.

(Id. at 2:11-3:21.) In noting its objection to the ruling, the People stated that while Spencer stood

for the proposition that extrinsic proof tending to establish a motive to fabricate is never


                                                     5
collateral, when such evidence is too remote, the court has the discretion to exclude such

evidence. (See id. at 4:8-15.) The prosecution asserted this was such a case:

                The evidence of a motive to fabricate requires extensive
                speculation. And it also is very remote. B[y] all of the evidence in
                this case, the district attorney has established that neither the
                mother nor the child are in fact the reporter to the police, or CPS,
                of the crimes that have occurred. So for her to have a motive to
                fabricate the reporting of the crimes, either her or her daughter[,
                t]he daughter would have to be the reporter.
                         This entire matter was brought before law enforcement
                authorities and CPS by a report of a separate individual, an ex-
                tenant – it already has been established through cross-examination
                of the child, the child never had any conversation with this ex-
                tenant. So I do believe that the court’s ruling, which established
                that in fact that the motive to fabricate in this case is going to
                require extreme speculation, and that is why it would be improper
                for the defense to call [Springer.] * * *
                         It is [the People’s] position that in this case, the defense has
                not established any ability to call a witness that is going to
                establish any motive to fabricate, because in fact the witness they
                are going to call was not the reporter[,] nor was her child.

(Id. at 4:17-5:23.)

        Thereafter, Springer testified about her marital relationship with Petitioner, including that

their relationship had deteriorated to the point where she was contemplating divorce and wanted

him to leave the marital house, offering him money to do so. (See id. at 12:11-17:15.) She also

testified about sending an email to her sister, Ellers, complaining about Strzelecki and wanting

him to leave. (See id. at 17:16-27.) After several sustained objections, defense counsel was able

to admit into evidence the last paragraph of the email, which stated:

                It is not worth talking to Mike [i.e., the Petitioner]. He won’t talk
                to me. He doesn’t get it. I need to do something drastic or he will
                not believe me. I’m working on it. I need to give him 60 days
                [sic] notice to move out. He has no tenants now and no way to pay
                the mortgage. [S] is hassling him about a job daily. He sleeps in
                [L]’s bed most days and Linda sleeps with me. He does know his
                time is limited, though. He can’t deal with it so he doesn’t.


                                                   6
(Id. at 34:9-17 (read into the record by Springer); admitted as Defendant’s Trial Ex. C (see id. at

33:10-34:5).) Springer further testified, inter alia, that: L never told her (Springer) that she (L)

was abused (see id. at 35:21-24); she never called CPS (see id. at 37:12-13); she never saw a

finger vibrator in the marital home (see id. at 37:20-24).

       On cross-examination, Springer provided an explanation about the email, to wit:

               Q: Ms. Springer, when you make reference to the fact that you
               needed to do something “drastic”, in any way, shape, or form, did
               that something drastic include fabricating allegations of sex abuse
               against [Strzelecki]?
                       [Defense Counsel]: Objection.
                       The Court: Overruled.
               A: Absolutely not. Absolutely not.

(Id. at 41:5-12.) When further cross-examined whether she asked L “to make up a story of

sexual abuse against her father,” Petitioner, Springer responded, “No, that is ridiculous.” (Id. at

41:13-16.) She also testified that she had “[a]bsolutely not” witnessed L being sexually abused

by Petitioner (see id. at 41:17-20) and reiterated that she never reported any allegations of sexual

abuse of her daughter by Petitioner to either CPS or the police. (See id. at 41:21-25.) There was

no re-direct of Springer. Petitioner called no other witnesses. (See id. at 42:12-15.)

       At the conclusion of the five-day jury trial, Petitioner was convicted on October 14, 2011

of one count of Aggravated Sexual Abuse in the Third Degree in violation of New York Penal

Law § 130.61, and one count of Sexual Abuse in the First Degree, in violation of New York

Penal Law § 130.65, both Class “D” felonies. Thereafter, on November 15, 2011, Petitioner was

sentenced to concurrent determinate terms of four years’ imprisonment followed by ten years’

post-release supervision.




                                                  7
          C. Petitioner’s Direct Appeal and § 440.10 Motion

          On direct appeal, Petitioner raised five arguments, three of which rested upon the claim

that his constitutional rights to a fair trial and due process were denied by:

          (1.) being prevented from presenting the defense he wanted since the trial court
          prohibited him from calling Ellers, whose testimony would have been relevant and
          probative of his defense theory that because of his marital problems with Springer and
          Springer’s desire to have Petitioner leave the marital home, which he refused to do,
          Springer convinced L to fabricate the sexual abuse allegations against him (see
          Petitioner’s Appellant Brief (ECF No. 9-11) at 13-14);
          (2.) requiring defense counsel to conduct a “mini hearing” of Springer outside of the
          jury’s presence before deciding whether Petitioner could call Springer as a defense
          witness, after having already made an offer of proof regarding the relevance and
          probative value of Springer’s testimony, so that Petitioner’s trial strategy was improperly
          exposed to the prosecution, thereby compromising his right to present a defense (see id.
          at 17-18); and
          (3.) permitting Shea’s testimony about administering a polygraph test of Petitioner
          followed by Petitioner’s admission of toughing L’s vagina:
                 constituted impermissible inferential bolstering when the jury was
                 permitted to hear testimony that [Petitioner], after taking the
                 polygraph examination administered by [Shea], confessed to
                 sexually abusing his daughter [L]. In effect, this testimony
                 improperly conveyed to the jury that [Petitioner] had in fact failed
                 the polygraph test. The inference that [Petitioner] failed the test
                 negated the curative instruction provided by the trial court to the
                 jury.

(Id. at 21-22 (further conceding that “this error was not preserved for appellate review”).)

Petitioner’s two additional grounds for reversal were that his conviction was against the weight

of the evidence (see id. at 23-25) and that his sentence was excessive (see id. at 26-30).

          The New York Supreme Court, Appellate Division, affirmed Petitioner’s convictions,

ruling:


                                                   8
       (1.) “the County Court did not deprive [Petitioner]of the right to present a defense by
       precluding him from producing his sister-in-law [i.e., Ellers] as a defense witness,” as it
       was “largely” hearsay, cumulative, and at best, marginally relevant;

       (2.) “the County Court did not improvidently exercise its discretion in conducting an
       inquiry outside of the presence of the jury concerning the admissibility of the testimony
       of [Springer] as a defense witness;”

       (3.) Petitioner did not “preserve for appellate review his contention that the County Court
       erred in admitting certain evidence of the circumstances of [the] polygraph examination,”
       which, in any event, would be a harmless error;

       (4.) “that the verdict of guilt was not against the weight of the evidence;” and

       (5.) “[t]he sentence imposed was not excessive.”

People v. Strzelecki, 108 A.D.35 644, 645-46, 968 N.Y.S.2d 196 (N.Y. App. Div. July 10, 2013).

646). Petitioner’s application to the Court of Appeals of New York for leave to appeal the

appellate court’s decision was denied. See People v. Strzelecki, 22 N.Y.3d 959, 977 N.Y.S.2d

190 (Table) (N.Y. Oct. 31, 2013).

       In February 2014, Petitioner moved pursuant to CPL §440.10 for an order vacating the

judgment entered against him, which the Supreme Court, County of Suffolk, denied without

hearing on May 27, 2014. (See ECF No. 9-10 (hereafter, the “§440 Decision”). 4) Petitioner

moved for leave to appeal that decision, which motion was denied on or about May 12, 2015.




4
  Petitioner’s §440.10 motion “focuse[d] upon alleged non-disclosure of certain CPS records,”
arguing it was a Brady violation by the prosecution and evidenced the ineffective assistance of
defense counsel. The court rejected both arguments, stating that the “trial transcript
unequivocally reveals that the entire CPS records were provided to counsel” and the defense.
(§440 Decision at 2; see also id. at 3.) Neither of those issues are before this Court.

                                                 9
        D. The Instant Action

                1. Petitioner’s Petition

        Petitioner petitioned this Court for a writ of habeas corpus pursuant to § 2254. The

Petition was dated December 31, 2014 but, was filed on January 9, 2015(see ECF No. 1) and

amended on January 21, 2015. (See ECF 4; see also ECF No. 3 (letter from Petitioner explaining

amendment).) He challenges his state court conviction on four grounds: (1) denial of Petitioner’s

constitutional right to call witnesses (see Petitioner at 3 5); (2) despite Petitioner’s offer of proof,

the state court’s having made Petitioner’s defense counsel conduct a direct examination outside

the presence of the jury (see id. at 5); (3) “improper bolstering” by Shea (id. at 6); and (4) that

Petitioner’s conviction was against the weight of the evidence (see id. at 8).

                         (a.) Ground I: Denial of Right to Call Ellers

        Petitioner contends that his defense counsel made an offer of proof regarding the

testimony of Ellers, arguing her testimony would have established a motive for Springer to

accuse Strzelecki of a crime. (See id. at 3, “Ground One: (a)(5).) He asserts that the state court

“should have ruled on questions of admissibility upon proper objection.” (Id., Ground One:

(a)(3).) Petitioner also raised this issue in his direct appeal (see id. at 4, Ground One: (c)), but

did not raise it through a post-conviction motion of petition for habeas corpus in the state trial

court (id. at (d)(1)).

                         (b.) Ground II: Questioning Springer Outside of Jury’s Presence

        Petitioner further argues that after making an offer of proof, the state court had defense

counsel voir dire Springer outside of the jury’s presence. (See id. at 5, “Ground Two”.) In




5
  The page numbers cited are those generated by ECF, which do not correspond to the page
numbers on the Petition.
                                                   10
support of this argument, Petitioner states Springer had been with L at the police station, medical

office, and mental health facility. (See id. at Ground Two: (a)(3).) Moreover, he contends that

Springer “sent various emails to Ellers for motive to get [Petitioner] out of the house.” (Id. at

(a)(5).) By having to conduct the voir dire without the jury’s present, Petitioner claims his

defense counsel was forced to reveal trial strategy. (See id. at (a)(4).) While Petitioner raised

this issue on direct appeal in state court, he did not raise it through a post-conviction motion or a

habeas petition in the state trial court. (See id. at (c) & (d).)

                        (c.) Ground III: Permitting Shea’s Testimony

        Petitioner also claims that Shea, the detective who administered his polygraph

examination, “[h]inted to the jury that [Petitioner] failed” the polygraph test and that Petitioner

confessed to the charged crimes after the polygraph test was completed, which the Petition

characterizes as “[i]mproper bolstering”. (Id. at 6, “Ground Three”; see also id. at Ground

Three: (a)(1).) He also argues that the state court’s curative instruction was insufficient. (See id.

at (a)(2).) Petitioner concedes he did not preserve this issue, but asks this Court to use “interest

of justice” jurisdiction to consider this basis for granting his Petition. (See id. at (a)(3); see also

id. at (c) (indicating issue raised on direct appeal).)

                        (d.) Ground IV: Conviction Against the Weight of Evidence

        Finally, Petitioner asserts that his “[c]onviction was against the weight of evidence”

since: (1) the physical examination of L “showed no evidence of sexual abuse”; (2) L never told

anyone she was abused and she made several inconsistent statements; (3) the abuse took place

more than two years before Petitioner’s trial; and (4) “Defendant’s statement is uncorroborated.”

(Id. at 8, “Ground Four: (a)(1-5).) These claims were raised upon direct appeal (see id. at (c)),

but not raised in a post-conviction motion or habeas petition in the state trial court (see id. at (d)).


                                                   11
               2. Respondent’s Answer

       In compliance with the Court’s August 12, 2015 Order to Show Cause (“OSC”) (see ECF

No. 8), the Respondent filed opposition to the Petition (styled as an “Answer”). (See Answer

(ECF No. 9); see also Mem. Opp’n (ECF No. 9-1)(hereafter, “Opp’n”).) Respondent maintains

that Strzelecki’s Petition “restates several of his state-court claims,” and that to the extent he “has

articulated cognizable federal claims, he has failed to demonstrate that the state court’s

determinations were contrary to or involved an unreasonable application of clearly established

federal law.” (Answer, ¶28.) Regarding Shea’s testimony, Respondent contends that Petitioner

has not established cause and prejudice for his procedurally defaulted claim, which would

overcome the procedural bar to this Court’s consideration of that argument (see id. at ¶29), and

that, even on the merits, this argument does not establish a basis for relief. (See id.)

                       (a.) Ground I: Denial of Right to Call Ellers

       Respondent asserts Petitioner’s first ground fails as the County Court’s evidentiary ruling

on the proffered testimony of Ellers was neither an abuse of discretion nor a deprivation of

Petitioner’s constitutional rights. (See Opp’n at 7, 11.) He states that the County Court afforded

Petitioner the opportunity to make an offer of proof before making its ruling (see id. at 7-8), and

that “the purpose of calling [Eller] was to do no more than to try to imply . . . Springer was

responsible for [L]’s allegation[.] . . . [Therefore,] the court properly precluded her testimony.”

(Id. at 11; see also id. at 9 (conceding Petitioner has a due process right to present witnesses of

his own choice but, arguing such right “does not subvert the requirement that the witness’s

testimony be relevant and admissible”).)




                                                  12
                       (b.) Ground II: Questioning Springer Outside of Jury’s Presence

       Respondent asserts that the trial court’s requiring defense counsel to voir dire Springer

outside of the jury’s presence before deciding whether to permit Springer to testify, “was within

the court’s discretion in managing the flow of evidence to require some greater delineation of the

proposed testimony before ruling on its admissibility.” (Id. at 13.) In any event, “how the trial

court manages its evidentiary determination does not present a federal constitutional claim for

this Court’s review.” (Id.) Nor has the Petitioner shown any prejudice by the voir dire

questioning of Springer. (See id.; see also id. at 15.)

                       (c.) Ground III: Permitting Shea’s Testimony

       Respondent states “[t]his claim was rejected in the state courts on both procedural and

substantive grounds, so that it is procedurally defaulted.” (Id. at 16.) Moreover, the testimony of

Shea, the polygraph examiner, was introduced “as relevant to the context in which Strzelecki

confessed to sexually abusing his daughter.” (Id.) Therefore, this ground is no more than “a

challenge to a trial court evidentiary ruling, which is generally beyond the province of a federal

habeas court to re-examine. (Id. (citing Estell v. McGuire, 502 U.S. 62, 67-68 (1991); further

citations omitted).) Moreover, there was no prejudice to the Petitioner because the County Court

gave a limiting instruction to the jury, which a jury is presumed to follow. (See id. at 17-18.)

                       (d.) Ground IV: Conviction Against the Weight of Evidence

       Respondent asserts that, although Petitioner presented his “conviction against the weight

of evidence” argument in state court, such that it would not be procedurally barred here, because

that argument is based purely upon state law, a federal habeas court cannot review it. (See id. at

19 (quoting Martin v. Brown, No. 08-cv-316, 2010 WL 1740432, at *7 (E.D.N.Y. Apr. 29,

2010); further citations omitted).) Indeed, “Petitioner’s guilt was established by [L]’s testimony


                                                 13
detailing the sexual abuse[, which] . . . testimony was then corroborated by [P]etitioner’s

admissions . . . .” (Id.) Hence, the jury’s verdict was not against the weight of the credible

evidence. (See id.)

       Respondent further notes that “the same deference afforded juries as the triers of fact is

given by the habeas court to the appellate courts’ review of those findings.” (Id. at 21; see also

id. at 20-21 (asserting that a federal habeas court is to view the evidence in the light most

favorable to the prosecution, “’constru[ing] all permissible inferences in its favor’ and ‘resolving

all issues of credibility in favor of the jury’s verdict.’” (quoting Sanford v. Burge, 334 F. Supp.2d

289, 303 (E.D.N.Y. 2004); further citation omitted)).) Thus, he posits, as this is not a case where

the record is so totally devoid of evidentiary support that a due process issue has been raised,

habeas corpus relief is not warranted. (See id.)

               3. The Lack of a Reply

       Petitioner did not reply the Respondent’s Answer and has not otherwise supplemented his

filings. (See Case Docket, in toto; OSC, ¶4 (providing Petitioner the opportunity to file a reply

to Respondent’s response), and corresponding docket text (noting service of OSC upon

Petitioner); see also, e.g., Petition at 14 (requesting Petition be held in abeyance pending state

court’s determination of § 440.10 Motion and stating, inter alia, “I will let you know when I

have exhausted all my state remedies on this pending appeal”).)

III.   Discussion

       A. Applicable Standards

               1. The § 2254 Standard of Review

       “A petitioner in state custody pursuant to a criminal judgment of a state court is entitled

to federal habeas relief only if he can establish that he is being confined in violation of the


                                                   14
Constitution, laws, or treaties of the United States.” Crowder v. Ercole, No. 09-cv-3401, 2012

WL 5386042, at *2 (E.D.N.Y. Nov. 2, 2012) (citing § 2254). “In conducting habeas review, a

federal court is limited to deciding whether a conviction violated the Constitution, laws, or

treaties of the United States.” Estelle v. McGuire, 502 U.S. 62, 68 (1991) (“[W]e reemphasize

that it is not the province of a federal habeas court to reexamine state-court determinations on

state-law questions.”); see also McBride v. Perez, No. 13-cv-4792, 2015 WL 5245072, at *8

(S.D.N.Y. June 25, 2015)(quoting Estelle). A federal habeas court applies the standard of review

set forth in 28 U.S.C. § 2254, as amended by the Antiterrorism and Effective Death Penalty Act

(“AEDPA”). See Terrell v. Kickbush, No. 17-cv-7027, 2019 WL 3859512, at *4 (E.D.N.Y. Aug.

16, 2019). In relevant part, § 2254 provides:

               (d) An application for a writ of habeas corpus on behalf of a person
               in custody pursuant to the judgment of a State court shall not be
               granted with respect to any claim that was adjudicated on the
               merits in State court proceedings unless the adjudication of the
               claim—
                       (1) resulted in a decision that was contrary to, or
                       involved an unreasonable application of, clearly
                       established Federal law, as determined by the
                       Supreme Court of the United States; or
                       (2) resulted in a decision that was based on an
                       unreasonable determination of the facts in light of
                       the evidence presented in the State court
                       proceeding.

28 U.S.C. § 2254. “AEDPA establishes a deferential standard of review: ‘a federal habeas court

may not issue the writ simply because that court concludes in its independent judgment that the

relevant state-court decision applied clearly established federal law erroneously or incorrectly.

Rather, that application must also be unreasonable.” Gilchrist v. O’Keefe, 260 F.3d 87, 93 (2d

Cir. 2001)(quoting Williams, 529 U.S. at 411); see also Clapper v. Yelich, No. 9:18-cv-102, 2019

WL 185684, at *4 (N.D.N.Y. Jan. 14, 2019)(“Th[e AEDPA] standard is ‘highly deferential’ and


                                                15
‘demands that state-court decisions be given the benefit of the doubt.’” (quoting Felkner v.

Jackson, 562 U.S. 594, 598 (2011)(per curiam); further citation omitted)); McBride, 2015 WL

5245072, at *8 (“’[I]t is not the province of a federal habeas court to reexamine state-court

determinations on state-law questions. In conducting habeas review, a federal court is limited to

deciding whether a conviction violated the Constitution, laws or treaties of the United States.’”

(quoting Estelle v. McGuire, 502 U.S. 62, 67-68 (1991)); Martin v. Brown, No. 08-cv-316, 2010

WL 1740432, at *7 (E.D.N.Y. Apr. 29, 2010)(quoting Gilchrist).

                       (a.) § 2254(d)(1)

       “‘Clearly established Federal law’ means ‘the holdings, as opposed to the dicta, of [the

Supreme] Court’s decisions as of the time of the relevant state-court decision.’” Green v. Travis,

414 F.3d 288, 296 (2d Cir. 2005)(quoting Williams v. Taylor, 529 U.S. 362, 412 (2000); see also

Terrell v. Kickbush, 2019 WL 3859512, at *4. “A ruling on the merits is ‘contrary to’ clearly

established Supreme Court precedent ‘if the state court arrives at a conclusion opposite to that

reached by th[e] Court on a question of law or . . . decides a case differently than th[e] Court has

on a set of materially indistinguishable facts.’” Crowder, 2012 WL 5386042, at *2 (quoting

Williams, 529 U.S. at 412-13)(brackets and ellipsis in Crowder). “[A]n ‘unreasonable

application of’ those holdings must be objectively unreasonable, not merely wrong: even ‘clear

error’ will not suffice.” White v. Woodall, 572 U.S. 415, 419 (2014)(internal quotation marks

and citations omitted). “The critical point is that relief is available under § 2254(d)(1)’s

unreasonable application clause if, and only if, it is so obvious that a clearly established rule

applies to a given set of facts that there could be no ‘fairminded disagreement’ on the question.”

Id. at 427 (quoting Harrington v. Richter, 562 U.S. 86, 103 (2011) (“As a condition for obtaining

habeas corpus from a federal court, a state prisoner must show that the state court’s ruling on the


                                                 16
claim being presented in federal court was so lacking in justification that there was an error well

understood and comprehended in existing law beyond any possibility for fairminded

disagreement.”)). Moreover, “under the AEDPA, the factual findings of state courts are

presumed to be correct.” McBride, 2015 WL 5245072, at *8 (citing § 2254(e)(1), and Nelson v.

Walker, 121 F.3d 828, 833 (2d Cir. 1997)). This presumption can be rebutted only upon “clear

and convincing evidence.” § 2254(e)(1); see also McBride, 2015 WL 5245072, at *8. Finally,

“[t]he Court is mindful that, as with all pro se pleadings, a habeas petition filed pro se is to be

construed liberally.” Crowder, 2012 WL 5386042, at *2 (citing Williams v. Kullman, 722 F.2d

1048, 1050 (2d Cir. 1983)); see also Alonge v. Chappius, No. 12-cv-542, 2019 WL 1642449, at

*6 (E.D.N.Y. Apr. 16, 2019)(“[T]he court must interpret petitioner’s pleadings as raising the

strongest arguments they suggest.” (citing Walker v. Schult, 717 F.3d 119, 124 (2d Cir. 2013)).

                       (b.) § 2254(d)(2)

       As to a habeas challenge pursuant to § 2254(d)(2):

               The Supreme Court has made clear that a “state-court factual
               determination is not unreasonable merely because the federal
               habeas court would have reached a different conclusion in the first
               instance.” Wood v. Allen, 558 U.S. 290, 301, 130 S. Ct. 841, 175
               L.Ed.2d 738 (2010). Where “[r]easonable minds reviewing the
               record might disagree” as to the relevant finding, that is not
               sufficient to supplant the state court’s factual determination. Rice
               v. Collins, 546 U.S. 333, 341–42, 126 S. Ct. 969, 163 L.Ed.2d 824
               (2006). Nevertheless, the state court’s finding might represent an
               “unreasonable determination of the facts” where, for example,
               reasonable minds could not disagree that the trial court
               misapprehended or misstated material aspects of the record in
               making its finding, see Wiggins v. Smith, 539 U.S. 510, 528, 123 S.
               Ct. 2527, 156 L.Ed.2d 471 (2003), or where the court ignored
               highly probative and material evidence, see Miller–El v. Cockrell,
               537 U.S. 322, 346, 123 S. Ct. 1029, 154 L.Ed.2d 931 (2003).
                       Of course, AEDPA “sets forth a precondition to the grant
               of habeas relief . . . , not an entitlement to it,” Fry v. Pliler, 551
               U.S. 112, 119, 127 S. Ct. 2321, 168 L.Ed.2d 16 (2007), so even if
               the standard set forth in section 2254(d)(2) is met, the petitioner

                                                  17
               still “bears the ultimate burden of proving by a preponderance of
               the evidence that his constitutional rights have been violated,”
               Epps v. Poole, 687 F.3d 46, 50 (2d Cir. 2012).

Cardoza v. Rock, 731 F.3d 169, 177-78 (2d Cir. 2013)(emphasis added); see also id. at. 177 n.5

(noting: (1) the courts have had “fewer opportunities to consider what constitutes an

‘unreasonable determination of the facts’” pursuant to § 2254(d)(2), compared with §

2254(d)(1); and, (2) the Supreme Court “has yet to explain” the interaction between § 2254(d)(2)

and § 2254(e)(1), the subsection that creates a statutory presumption that a state court

determination of a factual issue is correct); cf., Nowakowski v. New York, No. 13-cv-3709, 2018

WL 6421056, at *6 6 (E.D.N.Y. Dec. 6, 2018) (“[F]or claims of ‘unreasonable determination[s]

of the facts’ under [sub]paragraph (d)(2), an applicant bears the additional burden of ‘rebutting

the state court’s factual findings ‘by clear and convincing evidence.’” (quoting Burt v. Titlow,

571 U.S. 12, 20 (2013); further citation omitted)).




6
    The Nowakowski Court noted:

               The Supreme Court has twice declined to address the relationship
               between [§] 2254(d)(2) and [§] 2254(e)(1). Burt, 571 U.S. at 18,
               134 S. Ct. 10 (“We have not defined the precise relationship
               between § 2254(d)(2) and § 2254(e)(1), and we need not do so
               here . . . . For present purposes, it is enough to reiterate “that a
               state-court factual determination is not unreasonable merely
               because the federal habeas court would have reached a different
               conclusion in the first instance”) (quoting, Wood v. Allen, 558 U.S.
               290, 293, 130 S. Ct. 841, 175 L.Ed.2d 738 (2010)). The Second
               Circuit has likewise declined to do so. Garguilio v. Heath, 586 F.
               App’x 764, 766 n.1 (2d Cir. Oct.10, 2014); Jones v. Murphy, 694
               F.3d 225, 238 n.4 (2d Cir. 2012), cert. denied, 568 U.S. 1165, 133
               S. Ct. 1247, 185 L.Ed.2d 192 (2013).

Nowakowski, 2018 WL 6421056, at *6 n.6.

                                                18
               2. Procedural Bar to Federal Habeas Review

                       (a.) Failure to Exhaust

       “A federal court may not grant habeas relief unless the petitioner has first exhausted his

claims in state court.” McBride, 2015 WL 5245072, at *6 (citing O’Sullivan v. Boerckel, 526

U.S. 838 (1999); § 2254(b)(1), (c)); see also Allan, 2012 WL 70839, at *7 (same); Reid v.

Duncan, No. 11-cv-3822, 2012 WL 5987719, at *3 (S.D.N.Y. Sept. 25, 2012)(discussing two-

step exhaustion analysis; collecting cases)(report & recommendation), adopted by 2012 WL

5992090 (Nov. 30, 2012). To do so, a petitioner “must have ‘fairly present[ed] his claim in each

appropriate state court (including a state supreme court with powers of discretionary review),

thereby alerting that court to the federal nature of the claim,’ and thus ‘giving the State the

opportunity to pass upon and correct alleged violations of its prisoners’ federal rights.’” Id. at *7

(quoting Baldwin v. Reese, 541 U.S. 27, 29 (2004)(internal quotation marks and citations

omitted)); see also Allan, 2012 WL 70839, at *7 (quoting Duncan v. Henry, 513 U.S. 364, 365

(1995) (further citation omitted)). “A habeas petitioner who fails to meet a state’s requirements

to exhaust a claim will be barred from asserting that claim in federal court.” Id. (citing Edwards

v. Carpenter, 529 U.S. 446, 451 (2000)); Reid, 2012 WL 5987719, at *4 (block quoting Aparicio

v. Artuz, 269 F.3d 78, 90 (2d Cir. 2001)).

               However, “[f]or exhaustion purposes, a federal habeas court need
               not require that a federal claim be presented to a state court if it is
               clear that the state court would hold the claim procedurally
               barred.” Reyes v. Keane, 118 F.3d 136, 139 (2d Cir. 1997)
               (internal quotation omitted). “In such a case, a petitioner no longer
               has ‘remedies available in the courts of the State’ within the
               meaning of 28 U.S.C. § 2254(b).” Grey v. Hoke, 933 F.2d 117,
               120 (2d Cir. 1991).

Id.




                                                 19
                       (b.) State Procedural Requirements

         A petitioner’s federal claims may be procedurally barred from habeas review if they were

decided at the state level on “independent and adequate” state procedural grounds. Coleman v.

Thompson, 501 U.S. 722, 729-33 (1991); see also, e.g., Michigan v. Long, 463 U.S. 1032, 1041

(1983); Nowakowski, 2018 WL 6421056, at *6 (stating claims that a state court denied based

upon an adequate and independent state procedural rule bars federal habeas review). A

procedural rule is adequate if it is “’firmly established and regularly followed’ by the state in

question.” Garcia v. Lewis, 188 F.3d 71, 77 (2d Cir. 1999)(citation omitted). To be

independent, the “state court must actually have relied on the procedural bar as an independent

basis for its disposition of the case” by “’clearly and expressly’ stat[ing] that its judgment rests

on a state procedural bar.” Harris v. Reed, 489 U.S. 255, 261-63, 265 n.12 (1989)(citations

omitted). Further, a state court’s reliance on an independent and adequate procedural bar

forestalls habeas review even if the state court also rejected the claim on the merits in the

alternative. See, e.g., id. at 264 n.10 (explaining that “a state court need not fear reaching the

merits of a federal claim in an alternative holding” where it “explicitly invokes a state procedural

bar rule as a separate basis for [its] decision”); Glenn v. Bartlett, 98 F.3d 721, 725 (2d Cir. 1996).

It is only where a petitioner can demonstrate “cause for the default and actual prejudice as a

result of the alleged violation of federal law, or demonstrate that the failure to consider the

claim[] will result in a fundamental miscarriage of justice” that a federal habeas court may

review a procedurally barred claim. Coleman, 501 U.S. at 750; see also Terrell, 2019 WL

3859512, at *5; Allan v. Conway, No. 08-cv-4894, 2012 WL 70839, at *8 (E.D.N.Y. Jan. 10,

2012).




                                                  20
       B. The Present Case

       Respondent has not raised any jurisdictional or exhaustion challenges to Strzelecki’s

Petition or any basis for denying review of Strzelecki’s Petition. See, e.g., Murray v. New York,

No. 13-cv-5212, 2016 WL 11600770, at *4 (S.D.N.Y. Apr. 4, 2016)(discussing federal habeas

jurisdiction)(report & recommendation), adopted by 2019 WL 2502101 (S.D.N.Y. June 17,

2019); see also supra Part III(A)(2)(a)(discussing exhaustion).

               1. Petitioner’s Ground I: Denial of Right to Call Ellers

       “Whether rooted directly in the Due Process Claus of the Fourteenth Amendment . . . or

in the Compulsory Process of Confrontation clauses of the Sixth Amendment, the Constitution

guarantees criminal defendants ‘a meaningful opportunity to present a complete defense.’”

Crane v. Kentucky, 476 U.S. 683, 690 (1986) (quoting California v. Trombetta, 467 U.S. 479,

485 (1984))(internal citation omitted); see also Scrimo v. Lee, 935 F.3d 103, 112 (2d Cir.

2019)(collecting cases). Yet, “’[t]he accused does not have an unfettered right to offer testimony

that is incompetent, privileged, or otherwise inadmissible under standard rules of evidence.’”

Scrimo, 935 F.3d at 112 (quoting Taylor v. Illinois, 484 U.S. 400, 410 (1988))(emphasis added);

see also Alexander v. Ercole, No. 06-cv-3377, 2007 WL 922419, at *6 (E.D.N.Y. Mar. 27,

2007)(“[T]he right of a criminal defendant ‘to present relevant evidence is not . . . unlimited;

rather[,] it is subject to ‘reasonable restrictions.’” (quoting Wade v. Mantello, 333 F.3d 51, 57-58

(2d Cir. 2003); further citation omitted)). Indeed, the Supreme Court has “never questioned the

power of States to exclude evidence through the application of evidentiary rules that themselves

serve the interests of fairness and reliability—even if the defendant would prefer to see that

evidence admitted.” Crane, 476 U.S. at 690)(citing Chambers v. Mississippi, 410 U.S. 284, 302

(1973)).


                                                 21
       At trial, when defense counsel sought to call Ellers as a witness, the following exchange

ensued:

               Defense Counsel: The medical people weren’t witnesses either. I
               believe I’m allowed to call people who did not see the event. I
               believe I’m allowed to call people, to show how the family in the
               household was during that time period, when these acts were
               claimed to have happened. I think it is important that the jury gets
               an idea of what that household was all about before the allegations
               were made. And that is why I’m calling these witnesses.

               The Court: Okay. Who is this witness?

               Defense Counsel: This witness is Wendy Ellers. She’s sister of
               the last witness that we just had [i.e., Springer]. Okay? And her
               child stays over at that house all the time, and she knows Ms.
               Springer, who I attempted to put on the stand, who sent this email
               to her, to Wendy Ellers.

               The Court: Is she related to Ms. Springer?

               Defense Counsel: Yes, she’s her sister.

(Octo. 12, 2011 Trial Tr. at 96:10-97:8.) The People objecting, arguing Ellers’ testimony was

inadmissible hearsay, not material or relevant, but was being offered to inflame the jury. (See id.

at 97:17-98:4.) The trial court did not permit Petitioner to call Ellers, explaining, “I’m going to

deny you calling that witness. I don’t think it is relevant, probative, material, and it is complete

hearsay. Complete.” (Oct. 13, 2011 Trial Tr. at 10-11.)

       On direct appeal, Petitioner argued that he sought to call Eller as a defense witness to

support his defense that due to his contentious relationship with Springer and Springer’s desire to

have Petitioner leave the marital home, Springer convinced L to fabricate the sexual abuse

allegation. (See Petitioner’s Appellate Brief at 14.) The Appellate Court rejected this argument,

holding that the trial court had “not improvidently exercise[d] its discretion in precluding that

testimony,” since Ellers’ proposed testimony regarding the relationship between Petitioner and


                                                 22
Springer “consisted largely of hearsay, was cumulative to other evidence, and was only

marginally, if at all, relevant” and, thus, had “not deprive[d Petitioner] of the right to present a

defense.” Strzelecki, 108 A.D.3d at 645 (citing People v. Monroe, 30 A.D.3d 616, 617 (N.Y.

App. Div., 2d Dep’t 2006); People v. Sawyer, 304 A.D.2d 775 (2003)).

       Generally, an erroneous evidentiary ruling by a state trial court does not rise to the level

of a constitutional violation upon which a federal court may issue a writ of habeas corpus. See

Scrimo, 935 F.3d at 115 (“Evidentiary errors at trial are subject to ‘lenient harmless error review’

on a habeas petition, Jones[ v. Stinson], 229 F.3d [112,] 120 [(2d Cir. 2000)], and only a

‘substantial and injurious effect or influence in determining the jury’s verdict’ merits habeas

relief. Brecht v. Abrahamson, 507 U.S. 619, 638 * * * (1993)(internal quotation marks

omitted).”); see also Alexander, 2007 WL 922419, at *5 (citing Jenkins v. Bara, 663 F. Supp.

891, 899 (E.D.N.Y. 1987)(further citation omitted)). Indeed, evidence erroneously excluded

warrants habeas relief “only if the omission deprived the petitioner of a fundamentally fair trial.”

Id. (citing Estell, 502 U.S. at 72; Taylor v. Curry, 708 F.2d 886, 891 (2d Cir. 1983), cert. denied,

464 U.S. 1000 (1983)). “The test for determining whether erroneous evidentiary rulings denied

the defendant a fair trial centers on whether the excluded evidence would have created ‘a

reasonable doubt that did not otherwise exist.’” Id. (quoting United States v. Agurs, 427 U.S. 97,

112 (1976)); see also Scrimo, 935 F.3d at 115 (“The creation of reasonable doubt satisfies the

‘substantial and injurious’ standard.” (citing Jones, 229 F.3d at 120)); Zimmerman v. Burge, 492

F. Supp.2d 170, 193 (E.D.N.Y. 2007)(quoting Washington v. Schriver, 255 F.3d 45, 56 (2d Cir.

2001)). However, “while the ultimate test is whether the evidentiary ruling was material to the

question of reasonable doubt, ‘that inquiry may be premature if the trial court’s ruling was

proper.’’” Id. at *6 (quoting Wade v. Mantello, 333 F.3d 51, 59 (2d Cir. 2003)).


                                                  23
       In the instant case, “[t]he decision of the Appellate Division did not unreasonably apply

federal law governing the exclusion of evidence,” id. at *6, because it held that the trial court’s

discretionary decision to preclude Ellers’ proffered testimony was justified as that testimony

would have “consisted largely of hearsay,” “was cumulative to other evidence” and, at best, was

marginally relevant. See id. (observing that “Appellate Division ruled that the trial court’s

decision to preclude the testimony offered for bias was justified because th[at] . . . testimony

would have been cumulative”). Indeed, when Springer testified, she acknowledged the email she

sent to Ellers, which addressed the marital contention in the household, Springer’s frustration

that Petitioner would not leave the home, and her pondering the need to do something dramatic

to gain Petitioner’s attention. (See Oct. 13, 2011 Trial Tr. at 13-26.) Moreover, there was no

evidence that L fabricated the sexual abuse to help her mother (see Oct. 12, 2011 Trial Tr. at 92,

98); therefore, there was no “credible basis for believing that the offer [of Ellers’ testimony]

ha[d] a genuine nexus to the case.” People v. Lyons, 918 N.Y.S.2d 399 (Table), 2010 WL

4227250, at *2 (N.Y. Sup. Ct., Queens Cnty. Oct. 20, 2010)(“A defendant cannot waft any

innuendo willy nilly into the jury box hoping that it will stick and that the jury may somehow be

affected by it.”); see also, e.g., People v. Mandel, 48 N.Y.2d 952, 953 (1979)(holding that a

defendant’s proffered evidence must “indicate a significant probative relation to [the] charges”).

               New York law grants the trial court the “discretion to admit or
               preclude relevant evidence based on an analysis of its probative
               value versus whether it confuses the main issues and misleads the
               jury.” People v. Petty, 7 N.Y.3d 277, 286 (2006) (citations
               omitted). The New York Court of Appeals has held that “even if
               the [proffered] evidence is proximately relevant, it may be rejected
               if its probative value is outweighed by the danger that its
               admission would prolong the trial to an unreasonable extent
               without any corresponding advantage.” People v. Davis, 43
               N.Y.2d 17, 27 (1977), cert. denied, 435 U.S. 998 (1978), and cert.
               denied, 438 U.S. 914 (1978) (internal quotation marks and
               citations omitted). Similarly, the Federal Rules of Evidence grant

                                                 24
               trial courts the discretion to preclude relevant evidence “if its
               probative value is substantially outweighed by . . . needless
               presentation of cumulative evidence.” Fed. R. Evid. 403.

Alexander, 2007 WL 922419, at *5. Moreover, it is settled New York state law that

               [a]lthough “[t]he right to present evidence by witnesses of one’s
               own choosing is a fundamental ingredient of due process” (People
               v Morales, 125 AD2d 605, 606 [1986] [internal quotation marks
               omitted]), and proof aimed at establishing a motive to fabricate is
               never collateral and may not be excluded upon that ground (see
               People v Hoover, 298 AD2d 599 [2002]), where such proof lacks a
               good-faith factual basis (see People v Sandel, 299 AD2d 373, 374
               [2002]), is based solely on hearsay (id.; People v Simmons, 170
               AD2d 15, 23-24 [1991]), or is too remote or speculative (see
               People v Sawyer, 304 AD2d 775, 776 [2003]; People v Hoover,
               supra), a trial court may, in the exercise of discretion, properly
               exclude it (see People v Sawyer, supra; People v Sandel, supra;
               People v Hoover, supra; People v Esposito, 225 AD2d 928, 931
               [1996]; see also People v McGlothin, 6 AD3d 462, 463 [2004]).

Monroe, 30 A.D.3d at 617 (emphasis added). Hence, as the Appellate Division held, there was

no error in the trial court’s evidentiary ruling excluding Ellers’ proffered testimony. Even

assuming, arguendo, that the exclusion ruling was erroneous, it still did not deny Petitioner of a

fair trial since, given the evidence submitted to the jury for its deliberation, including Springer’s

testimony about the state of her marriage to Strzelecki and the portion of her email to Ellers

stating her need to do something dramatic, said excluded evidence would not have created a

reasonable doubt that did not otherwise exist. Thus, Petitioner’s Ground I does not present a

basis warranting habeas relief.

               2. Petitioner’s Ground II: Questioning Springer Outside of Jury’s Presence

       In his direct appeal, Petitioner argued that the state trial court’s voir dire of Springer

without the jury present deprived him of due process as he had the right to present his own

witnesses to establish his defense (see Petitioner’s Appellate Brief at 15, 17) and improperly

exposed his trial strategy to the prosecution thereby compromising his right to present a defense


                                                 25
(see id. at 18). At trial, after an offer of proof regarding the relevancy of Springer’s testimony,

and to avoid compromising the integrity of the trial, the trial court held a “mini hearing” in the

absence of the jury where defense counsel directly examined Springer about her proposed

testimony, including her sending an email to Ellers which stated, inter alia, that to compel

Petitioner to leave the marital house, she had to do something dramatic. (See Oct. 12, 2011 Trial

Tr. 74:23-89:8.) Ultimately, Petitioner was permitted to call Springer as a witness. Relying

upon People v. Rivera, 293 A.D.2d 286 (N.Y. App. Div., 1st Dep’t 2002), the Appellate Division

ruled the County Court “did not improvidently exercise its discretion” in conducting a “mini

hearing” of Springer as a defense witness. Strzelecki, 108 A.D.3d at 645.

       Petitioner’s Ground II does not present a basis to grant habeas corpus relief in this

instance since, even assuming, arguendo, it was erroneous to do so, the trial court’s voir dire of

Springer outside the jury’s presence did not deprive Petitioner of a fundamentally fair trial. See

Daniel v. Conway, 498 F. Supp.2d 673, 682 (S.D.N.Y. 2007)(“An erroneous evidentiary ruling

may qualify for habeas relief only if such error violated petitioner’s due process rights to such an

extent as to deprive him of a fundamentally fair trial.”). However, such “brief questioning to

determine the relevancy of [Springer’s] testimony was appropriate. There was no prejudice

because the inquiry resulted in a favorable ruling for [Petitioner], the jury was never informed of

the nature of the inquiry, and there is no indication that the inquiry had any effect on [Springer]’s

testimony.” Rivera, 293 A.D.2d at 286-87. Indeed, as Respondent aptly argues, federal courts

“have recognized the wisdom of conducting a witness voir dire as part of the offer of proof.”

(Opp’n at 14 (citing United States v. Shakur, No. 84-cr-220, 1988 WL 31745, at *4 (S.D.N.Y.

1988)(instructing, inter alia, that voir dire of defense witnesses will occur outside the presence of

jury)). Moreover, as defense counsel had already made known his theory of defense in his


                                                 26
opening statement, i.e., marital discord in the Strzelecki home which motived the fabrication of

the sexual abuse allegations, having to question Springer outside the presence of the jury did not

unfairly expose Petitioner’s trial strategy to the prosecution, thereby depriving him of a

fundamentally fair trial. However, even if requiring the “mini hearing” in the absence of the jury

could, arguendo, be characterized as an erroneous evidentiary ruling, it is well-settled that

“habeas corpus relief does not lie for errors of state law,” Hawkins v. Costello, 460 F.3d 238, 244

(2d Cir. 2006) (quoting Lewis v. Jackson, 497 U.S. 764, 780 (1990); internal quotation marks

omitted), including evidentiary rulings. See McKinnon v. Superintendent, Great Meadow Corr.

Facility, 422 F. App’x 69, 72-73 (2d Cir. 2011)(summary order), cert. denied, 565 U.S. 1181

(2102) (“Under Supreme Court jurisprudence, a state court’s evidentiary rulings, even if

erroneous under state law, do not present constitutional issues cognizable under federal habeas

review . . . unless the challenged evidentiary rulings in the state proceedings affect the

fundamental fairness of those proceedings[.]” (citation omitted)). Hence, Petitioner’s Ground II

does not provide a basis for granting his Petition.

               3. Petitioner’s Ground III: Permitting Shea’s Testimony

       The crux of Petitioner’s Third Ground is his disagreement with the state trial court’s

evidentiary ruling regarding Shea’s testimony. The People presented Shea’s testimony not for

the truth of the polygraph results, but in connection with Petitioner’s state of mind when he made

his subsequent statement to the Detectives. Before the case was submitted to the jury for

deliberation, the state trial court gave a limiting instruction as to Shea’s testimony, instructing:

               During the course of the trial, there was testimony concerning the
               administration of a polygraph exam. The testimony was presented
               in connection with the defendant’s statement to police. You are
               not to speculate or deliberate upon the results of any of the
               polygraph exam. As I instructed earlier, polygraph testing is
               inadmissible because it has not been proven scientifically reliable.

                                                  27
(Oct. 14, 2011 Trial Tr. at 87-88.)

       Ground III fails because it is procedurally barred. Citing to New York Criminal

Procedure Law § 470.05(2), the Appellate Division stated that Petitioner “failed to preserve for

appellate review his contention that the County Court erred in admitting certain evidence of the

circumstances of a polygraph examination.” Strzelecki, 108 A.D.3d at 645. Because “[t]he

Appellate Division’s ruling that [P]etitioner’s claim[] w[as] unpreserved for appellate review

constitutes an independent and adequate state ground,” Spurgeon v. Lee, No. 11-cv-600, 2015

WL 4610021, at 14 (E.D.N.Y. July 31, 2015)(citing Garcia v. Lewis, 188 F.3d 71, 77-79 (2d Cir.

1999); further citation omitted), this Court is procedurally barred from considering this claim as

a basis for granting the Petition. See Ortiz v. Bradt, No. 13-cv-5420, 2013 WL 5775695, at *2

(E.D.N.Y. Oct. 25, 2013)( “It is well settled that New York’s contemporaneous objection rule,

codified at N.Y. Crim. Proc. Law § 470.05(2), is an independent and adequate state law ground

that ordinarily precludes federal habeas corpus review.”). Further,

               [b]ecause “the Appellate Division properly relied on a procedural
               bar, [P]etitioner would have to show that grounds exist for
               reaching the merits notwithstanding that procedural bar.” Ortiz,
               2013 WL 5775695, at *2. * * * [T]o overcome this default on
               state procedural grounds, Petitioner must show “’cause for the
               default and prejudice’ or . . . that he is ‘actually innocent’ of the
               crime for which he was convicted.” Carvajal, 633 F.3d at 104
               (quoting Aparicio, 269 F.3d at 90). Here, Petitioner did not
               attempt to demonstrate his actual innocence, and there is nothing in
               the record that convinces the Court that Petitioner is actually
               innocent of the crimes for which he was convicted.

Blume v. Martuscello, No. 13-cv-4310, 2016 WL 1070847, at *11 (S.D.N.Y. Mar. 14, 2016); see

also Murray, 2016 WL 11600770, at *7. Hence, Ground IV is unreviewable by this Court.

       Even if Petitioner’s Ground III was not procedurally defaulted, that claim would fail on

the merits. To the extent evidence was introduced regarding the administration of a polygraph

examination, it was “presented in connection with the defendant’s statement to police.” (Oct. 14,
                                                28
2011 Trial Tr., at 87-88.) Under New York state law, the introduction of such evidence is

permissible when it is to be “considered not for its truth or falsity but, rather, . . . to be

considered only with respect to [a] defendant’s state of mind and the voluntariness of [his]

statement.” People v. Lucie, 49 A.D.3d 1253, 1254 (N.Y. App. Div., 4th Dep’t)(rejecting

defendant’s challenge to introduction of polygraph evidence; further noting that trial court

delivered limiting instructions regarding consideration of the polygraph evidence). Further, as

stated supra, the state trial court gave a limiting instruction regarding the polygraph test. “A jury

is presumed to follow its instructions.” Weeks v. Angelone, 528 U.S. 225, 234 (2000); see also

Murray, 2016 WL 11600770, at *9 (“In the absence of any evidence to the contrary, the jurors

must be presumed to have followed [the state court judge’s] instructions concerning the

applicable law.”); Hayden v. Costello, No. 99-cv-1194, 2007 WL 509566, at *19 (N.D.N.Y. Feb.

13, 2007) (“The jury is presumed to have followed this and all of the county court’s

instructions.”). Nothing in the record of this case as to Shea’s trial testimony demonstrates that

Petitioner’s conviction was contrary to, or involved an unreasonable application of, clearly

established federal law, as determined by the Supreme Court, see § 2254(d)(1); nor does

Petitioner’s conviction demonstrate an unreasonable determination of the facts in light of the

evidence presented in the County Court. See § 2254(d)(2). Indeed, the Appellate Division

alternatively rejected this claim on the merits, holding that “even if the admission of this

evidence was error, the error was harmless, as there was overwhelming evidence of [Petitioner]’s

guilt and no significant probability that any error in this regard contributed to his conviction.”

(Id. (citing People v. Crimmins, 36 N.Y.2d 230, 241-42 (1975)(holding that an error is

prejudicial “if an appellate court concludes that there is a significant probability, rather than only

a rational possibility, in the particular case that the jury would have acquitted the defendant had


                                                   29
it not been for the error or errors which occurred”)). Accordingly, a basis to grant habeas relief

is not found in Petitioner’s Ground III. See McKinnon, 422 F. App’x at 72-73; see also Bryson v.

Sheahan, No. 11-cv-749, 2013 WL 5502835, at *24 (E.D.N.Y. Oct. 1, 2013).

               4. Petitioner’s Ground IV: Conviction Against the Weight of Evidence

       Petitioner’s final claim is:

               that his conviction in state court was against the weight of the
               evidence. However, it is well established that a “weight of the
               evidence” claim is based on state law. See, e.g., Correa v.
               Duncan, 172 F. Supp.2d 378, 381 (E.D.N.Y. 2001)(“A ‘weight of
               the evidence’ argument is a pure state law claim grounded in New
               York Criminal Procedure Law § 470.15(5), whereas a legal
               sufficiency claim is based on federal due process principles.”).
               The Court cannot consider a purely state law claim on federal
               habeas review. See Lewis v. Jeffers, 497 U.S. 764, 780
               (1990)(“[F]ederal habeas corpus relief does not lie for errors of
               state law . . . .”). Therefore, to the extent [P]etitioner raises a
               weight of the evidence claim under state law, the Court cannot
               review it.

Martin, 2010 WL 1740432, at *7; 7 see also Murray, 2016 WL 11600770, at *9 (“A petitioner’s

claim that his conviction was contrary to the weight of the evidence is not cognizable on federal

habeas review.” (citation omitted)).




7
  The Court notes that the Appellate Division rejected Strzelecki’s weight-of-the-evidence claim
on two grounds: “viewing the evidence in the light most favorable to the People,” finding it
legally sufficient to establish [Strzelecki]’s guilt beyond a reasonable doubt; and, conducting an
independent review of the evidence, while according great deference to the “jury’s opportunity to
view the witnesses, hear the testimony, and observe demeanor,” satisfying itself “that the verdict
of guilty was not against the weight of the evidence.” Strzelecki, 108 A.D.3d at 645-46 (citations
omitted).
                                                30
       To the extent Petitioner’ Ground IV can be construed as raising a federal claim that the

evidence was insufficient to support the conviction, that argument is without merit. 8

               On federal habeas review, a petitioner pressing a sufficiency-of-
               the-evidence challenge that has already failed in state court bears a
               double burden. First, the petitioner must show that the evidence
               was constitutionally insufficient—that viewed in the light most
               favorable to the prosecution, no rational trier of fact could have
               found the elements of the crime beyond a reasonable doubt.
               Jackson v. Virginia, 442 U.S. 307, 319 (1979). And second, []he
               must show that the state court decisions rejecting h[is] challenge
               were more than merely wrong. “[A] federal court may not
               overturn a state court decision rejecting a sufficiency of the
               evidence challenge simply because the federal court disagrees with
               the state court. The federal court instead may do so only if the
               state court decision was objectively unreasonable.” Cavazos v.
               Smith, 565 U.S. 1, 2 (2011)(per curiam)(internal quotation marks
               omitted).

Taylor v. Kaplan, No. 14-cv-1402, 2017 WL 3498692, at *1 (E.D.N.Y. Aug. 15, 2017), cert

appealability denied, 2017 WL 1418184 (2d Cir. Feb. 8, 2018); cert denied, 139 S. Ct. 212 (Oct.

1, 2018); see also Einaugler v. Supreme Court, 109 F.3d 836, 840 (2d Cir. 1997) (instructing that

a habeas petitioner challenging his conviction on the ground that it was not supported by




8

               Of course, to the extent [P]etitioner raises a federal insufficiency of
               the evidence claim in the instant [P]etition, such a claim is barred
               from review because [P]etitioner did not exhaust this claim in state
               court. On his state court appeal, [P]etitioner asserted only a weight
               of the evidence claim, which is a distinct claim. See People v.
               Bleakley, 508 N.E.2d 672, 674 (N.Y. 1987) (acknowledging that
               each doctrine “requires a discrete analysis”). Thus, because
               [P]etitioner did not raise this federal claim in state court, he has
               failed to exhaust it. Petitioner has not demonstrated cause for the
               default or prejudice resulting therefrom, nor a miscarriage of
               justice, and, therefore, [P]etitioner’s sufficiency of the evidence
               claim is procedurally barred. In any event, as discussed, infra, any
               such claim lacks merit.

Martin, 2010 WL 1740432, at *7 n.4.
                                                 31
sufficient evidence “bears a very heavy burden”). Even when “faced with a record of historical

facts that supports conflicting inferences[, a court] must presume—even if it does not

affirmatively appear in the record—that the trier of fact resolved any such conflicts in favor of

the prosecution, and must defer to that resolution.” Jackson, 443 U.S. at 326. Thus, “[a] habeas

court will not grant relief on a sufficiency claim unless the record is ‘so totally devoid of

evidentiary support that a due process issue is raised.’” Sanford, 334 F. Supp.2d at 303 (quoting

Bossett v. Walker, 41 F.3d 825, 830 (2d Cir. 1994)).

       Petitioner’s Ground IV rests primarily on challenging L’s credibility. “However, all

issues of credibility are to be resolved in favor of the jury’s verdict.” Sanford, 334 F. Supp.2d at

303 (citing United States v. Reyes, 157 F.3d 949, 955 (2d Cir. 1998); Maldonado, 86 F.3d 32, 35

(2d Cir. 1996)); see also Martin, 2010 WL 1740432, at *9 (collecting cases). To the extent

Petitioner’s defense at trial was that, because of marital strife and Stringer’s desire to have

Strzelecki leave the marital home, Stringer convinced L to fabricate allegations of sexual abuse

against Strzelecki, it was the jury’s purview to accept or reject that defense in light of the

evidence presented. “The Supreme Court recently reaffirmed the fundamental principle ‘that it is

the responsibility of the jury—not the court—to decide what conclusions should be drawn from

the evidence admitted at trial.’” Weay v. Haponcik, No. 05-cv-3866, 2012 WL 70584, at *4

(E.D.N.Y. Jan. 5, 2012) (quoting Cavazos v. Smith, 565 U.S. 1, 2 (2011)). Having reviewed the

state court record, this Court concludes that the jury’s verdict, which implicitly rejected

Petitioner’s defense, found ample support in the record; therefore, Petitioner cannot meet his

“very heavy burden” warranting the granting habeas relief on the basis of insufficient evidence.

See Cavazos, 565 U.S. at 2; see also Jackson, 443 U.S. at 324 (holding that a petitioner “is

entitled to habeas corpus relief if it is found that upon the record evidence adduced at the trial no


                                                  32
rational trier of fact could have found proof of guilt beyond a reasonable doubt”). Similarly, as

to the supposed lack of corroboration of Petitioner’s statement (see Petitioner at Ground

IV(a)(4)), the record shows that, at a minimum, L’s testimony corroborated the statement, since

L clearly testified to Petitioner’s having touched her vagina. (See October 11, 2011 Trial Tr. at

98-102.) To the extent that the evidence might support a different conclusion, the Court, again,

“presume[s] . . . that the trier of fact resolved any such conflicts in favor of the prosecution,” and,

therefore, “defer[s] to that resolution.” Wheel v. Robinson, 34 F.3d 60, 66 (2d Cir. 1994)(internal

quotation marks omitted). Accordingly, habeas relief cannot be founded upon Petitioner’s

Ground IV.



IV.    Conclusion

       Accordingly, finding the Petitioner has not demonstrated any basis for relief under 28

U.S.C. § 2254, IT IS HEREBY ORDERED that the Petition is DENIED. Further, since

Petitioner has failed to make a substantial showing of the denial of a constitutional right, no

certification of appealability shall issue. See 28 U.S.C. § 2253(c)(2); Lozada v. United States,

107 F.3d 1011, 1017 (2d Cir. 1997), abrogated on other grounds by United States v. Perez, 129

F.3d 255, 260 (2d Cir. 1997); Richardson v. Greene, 497 F.3d 212, 217 (2d Cir. 2007)

(discussing the standard for issuing a certificate of appealability). Pursuant to 28 U.S.C. §

1915(a)(3), the Court certifies that any appeal from this Order would not be taken in good faith,

and, therefore, in forma pauperis status is denied for the purpose of any appeal. See Coppedge v.

United States, 369 U.S. 438, 444-45 (1962). Respondent shall make a reasonable effort to

ascertain a forwarding address for Petitioner, serve a copy of this Memorandum and Order upon

Petitioner at his updated address, and file a declaration of service within three days of the date of


                                                  33
this Order. Once Respondent files proof of service, the Clerk of Court is directed to: dismiss the

Petition; enter judgment in favor of Respondent; serve the judgment on Petitioner at his updated

address; note service on the docket; and, close this case.


       SO ORDERED this 15th day of November 2019 at Central Islip, New York.

                                                      /s/    Sandra J. Feuerstein
                                                      Sandra J. Feuerstein
                                                      United States District Judge




                                                 34
